DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a radiation exposure unit”, “frame 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 4-5, 7-12are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a radiation exposure unit”, “frame unit”, “measuring housing unit”, “scintillation unit”, “image capturing unit”, “dose measuring unit”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Naoyuki et al (WO 2013/061762 A1).
Regarding claim 1, Naoyuki et al discloses a device for measuring a radiation dose (10) (See Figs. 1, 2) comprising: a radiation exposure unit (28)(38) configured to expose radiation (page 5, paragraph 2); a frame unit (12) configured to support the radiation exposure unit (See Fig. 1); a measurement housing unit (40) (housing) mounted on the frame unit (page 5, paragraph 5); a scintillation unit (70) mounted on the measurement housing unit and configured to emit light due to the radiation exposed by the radiation exposure unit (page 6, paragraph 5); an image capturing unit configured to capture an image of the scintillation unit (page 2, paragraph [1]); and a dose measuring unit (cumulative dose calculation unit) configured to measure, on the basis of the captured image obtained by the image capturing unit, a dose of radiation to which the scintillation unit is exposed (page , paragraph 3, [12]).
Regarding claim 2, Naoyuki et al discloses wherein the measurement housing unit includes: a measurement housing on which the scintillation unit (70) and the image capturing unit are mounted 

    PNG
    media_image1.png
    268
    496
    media_image1.png
    Greyscale

Regarding claim 3, Naoyuki et al discloses wherein the measurement housing is formed including a synthetic resin material (page 6, paragraph 4).
Regarding claims 5-6, Naoyuki et al discloses wherein the measurement housing unit further includes an image capturing unit protector (shield lead plate 66) which is mounted on the measurement housing, provided to surround the image capturing unit, and reduces a dose of radiation delivered to the image capturing unit so that damage to the image capturing unit is prevented (page 5, paragraph 8).
Regarding claim 7, Naoyuki et al discloses wherein the scintillation unit (70) includes: a scintillation plate mounted on the measurement housing unit and configured to emit light due to the radiation exposed by the radiation exposure unit (See Fig. 5, last two paragraphs); and a scintillation cover part (60) disposed between the radiation exposure unit (34) and the scintillation plate (70), increases an amount of electrons transported toward the scintillation plate so that an amount of light emitted by the scintillation plate is increased (See Figs. 1, 5 and page 6, paragraph 3).
Regarding claim 11, Naoyuki et al discloses a method for measuring a radiation dose, the method comprising: a fixing operation in which a measurement housing unit (10) (See Figs. 1, 2) is fixed to a frame unit (12) at a positon facing a radiation exposure unit (See Fig. 1); a radiation exposure operation (28)(38) in which a scintillation unit (70) mounted on the measuring housing unit is exposed to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki et al (WO 2013/061762 A1) in view of The Asan Foundation et al (KR 10-2015-0116223 A).
Regarding claim 8, Naoyuki et al discloses all of the limitations of parent claim 1, as described supra, however Naoyuki et al is silent with regards to the scintillation unit disposed on the outer side of path, as claimed.  The Asan Foundation et al discloses a phosphor (202) and a CCD sensor (206) (See Fig. 4, and Abstract).  Thus, the radiation irradiated form the radiation irradiation part is located outside the path passing through the scintillation part to image the scintillation part, since it has been held that rearranging the parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image2.png
    352
    698
    media_image2.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naoyuki et al (WO 2013/061762 A1) in view of The Asan Foundation et al (KR 10-2015-0116223 A), as applied to claim 8, and further in view of Endo et al (JP 2007050052 A).
Regarding claim 9, Naoyuki et al discloses all of the limitations of parent claim 1, as described supra, however Naoyuki et al is silent with regards to the image capture unit disposed as claimed and an image corrector.  The Asan Foundation et al discloses wherein a control board (300) for data-processing the image generated by the CCD sensor (206) and measuring radiation dose distribution (See Figs. 1, 4 and Abstract).  Endo et al discloses a radiation imaging device comprising a correction means (524) for correcting image data by using reference image data (See Fig. 1 and paragraph (57)).  Thus, it would have been obvious to modify Naoyuki et al and The Asan Foundation et al, to include an image corrector as taught supra by Endo et al, so as to enable accurately measuring radiation dose by correcting an . 
    PNG
    media_image3.png
    469
    393
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 4, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to disclose or reasonably suggest wherein a fixing-and-connecting part provided to be stretchable and connect the fixing-and-mounting part to the measurement housing, as claimed in combination with the rest of the claim limitations. 
Regarding claims 10, 12, the prior art fails to disclose or reasonably suggest wherein the corrected image is generated by inversely inputting an image distortion rate, which is an extent to which a comparison image, which is obtained by placing a reference image at a position at which the scintillation unit is mounted and picking up the reference image using the image capture unit, is distorted as compared with the reference image, as claimed in combination with the rest of the claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/